Petition for Writ of Mandamus Denied and Memorandum Opinion filed March 26,
2013.




                                      In The

                    Fourteenth Court of Appeals

                                 NO. 14-13-00231-CV




                 IN RE DAVID CARL WORMINGTON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               247th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2004-20973
                      MEMORANDUM OPINION

      On March 19, 2013, relator filed a petition for writ of mandamus in this
Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel the Honorable Bonnie Crane
Hellums, presiding judge of the 300th District Court of Brazoria County to rule on
his motion for contempt of court and request for hearing on motion for contempt.

      Mandamus relief is available only to correct a clear abuse of discretion for
which the relator has no adequate remedy by appeal. In re Prudential Ins. Co. of
Am., 148 S.W.3d 124, 135–36 (Tex.2004). It is the relator's burden to provide this
court with a sufficient record to establish the right to mandamus relief. Walker v.
Packer, 827 S.W.2d 833, 839–40 (Tex.1992); Tex.R.App. P. 52.3.

      To establish an abuse of discretion by failing to rule on a motion, the relator
must show that the trial court: (1) had a legal duty to rule; (2) was asked to rule;
and (3) failed or refused to do so. See In re Dimas, 88 S.W.3d 349, 351 (Tex.App.-
San Antonio 2002, orig. proceeding). A party who complains about a trial court's
refusal to rule on a pending motion must show that the matter was brought to the
attention of the trial court and that the trial court failed or refused to rule. In re
Hearn, 137 S.W.3d 681, 685 (Tex.App.-San Antonio 2004, orig. proceeding).
Merely filing a matter with the district clerk is not sufficient to impute knowledge
of the pending pleading to the trial court. See In re Chavez, 62 S.W.3d 225, 228
(Tex.App.-Amarillo 2001, orig. proceeding).

      While relator has provided copies of his motions, the copies are not certified
and bear no file stamp. The record does not establish the motions were presented
to the trial court for ruling. Thus, the record before this court fails to demonstrate a
motion was properly filed and the trial court had actual knowledge of it. Relator
has   not   met    his    burden    to    prove   his   entitlement    to   mandamus
relief. See Walker, 827 S.W.2d at 837.

      Accordingly, we deny relator's petition for writ of mandamus.



                                         PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.
                                           2